Citation Nr: 0528384	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  05-02 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active military duty from December 1943 to 
May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the St. Louis, Missouri, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to service connection for the cause of the veteran's death.  
The veteran died in December 2002, at age 85, and the 
appellant is his surviving spouse.  Pursuant to request, the 
appellant was granted an advance of her appeal upon the 
docket.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The veteran died in December 2002, at age 85, and the 
certificate of death lists the sole cause of death as 
Parkinson's disease.  

3.  At the time of his death, the veteran had been granted 
service connected for bilateral defective hearing with a 60 
percent evaluation, right ankle arthritis with a 10 percent 
evaluation, left foot arthritis with the residuals of a third 
metatarsal fracture with a noncompensable evaluation, 
bilateral otitis media with a noncompensable evaluation, and 
bilateral tinnitus with a noncompensable evaluation; he had 
been in receipt of a combined VA disability evaluation of 60 
percent in effect from May 1987.  

4.  No clinical or other competent evidence on file provides 
any plausible evidentiary basis for concluding that the 
veteran's death from Parkinson's disease was related to any 
incident, injury or disease of active military service, or 
was in any way causally related to any of the veteran's 
service-connected disabilities.  

5.  Parkinson's disease was not incurred or aggravated in 
active military service, and is shown to have had an 
insidious onset in approximately the late 1990's, some 50 
years after the veteran was separated from service.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires that VA notify claimants of the 
evidence necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

A review of the claims folder reveals that the RO provided 
the appellant with two formal VCAA notifications in June 
2003, prior to the issuance of the rating decision now on 
appeal from September 2003.  These notifications informed the 
appellant of the evidence necessary to substantiate her 
claim, the evidence she was responsible to submit, the 
evidence VA would collect on her behalf, and advised she 
submit any relevant evidence in her possession.  These 
notifications specifically informed the appellant that it was 
necessary that she produce evidence showing that the veteran 
died as a result of service-connected disability or 
disability otherwise attributable to some incident, injury, 
or disease of military service.  

The claims folder indicates that the RO actively assisted the 
appellant in collecting private medical records which she 
identified.  During the pendency of this appeal, it appears 
that various private medical records of the veteran's 
inpatient and outpatient care from approximately 1996 until 
the time of the veteran's death were collected for inclusion 
in the claims folder.  The appellant was provided the laws 
and regulations governing claims for service connection for 
cause of death in a statement of the case issued in December 
2004.  All known available evidence has been collected for 
review and the appellant does not contend nor is the evidence 
on file suggest that there remains any additional outstanding 
evidence which has not been collected for review.  The Board 
finds that VCAA is satisfied in this case.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as this thing was from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise attributable to a veteran's military service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition, be the 
immediate or underlying cause of death, or it must be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective coexisting conditions.  38 C.F.R. 
§ 3.312(c).  

In determining whether service connection is warranted for 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107.  

Analysis:  The claims folder reveals that during the 
veteran's lifetime he had been granted service connection for 
defective hearing with a 30 percent evaluation from 1971, and 
a 60 percent evaluation from 1987.  He had been granted 
service connection for post-sprain right ankle arthritis with 
a 10 percent evaluation effective from 1946.  He had been 
granted service connection for the residuals of a left foot 
third metatarsal fracture with traumatic arthritis with a 
noncompensable evaluation from 1946.  He was also granted 
service connection for bilateral otitis media and bilateral 
tinnitus, both noncompensably evaluated from 1948.  His 
combined evaluation had been 40 percent from 1971, and 60 
percent from 1987.    

More recent, primarily private, medical records of the 
veteran's treatment from 1996 forward were collected during 
the development of this appeal.  These records clearly 
document that the veteran had been treated for numerous 
disabilities which were causally unrelated to service or his 
service-connected disabilities including valvular heart 
disease with an aortic valve replacement in December 1993, 
and chronic atrial fibrillation which was not well controlled 
with medication.  The veteran was treated for arthritis, 
other than his service-connected right ankle and left foot 
including significant low back disability and gout.  The 
veteran had undergone two total knee replacements and a 
radical prostatectomy for prostate cancer in 1991.  The 
veteran had chronic gastritis with an intermittent H-pylori 
infection.  He had more recently undergone treatment for a 
frozen shoulder.  Finally, it appears that the veteran 
developed Parkinson's disease around the late 1990's.

With respect to the veteran's Parkinson's disease, a May 2002 
CT scan of the brain revealed a generalized cerebral cortical 
atrophy and periventricular white matter changes consistent 
with small vessel ischemic disease.  A December 2002 
consultation at the Barnes-Jewish, St. Peter's Hospital 
(where the veteran later suffered his terminal 
hospitalization), noted that the 85-year-old veteran had 
deteriorated mentally and had been hospitalized several weeks 
earlier for severe dehydration.  The veteran was not 
ambulating and was confused and disoriented and it was 
discovered that he was severely dehydrated.  On examination 
the veteran was attentive but really did not follow the 
doctor's commands.  Mental status had significantly 
deteriorated due to dehydration, but he still had a base line 
of very poor mental health status with some dementia related 
to his Parkinson's disease, and his Parkinson's was noted as 
being fairly difficult to control up until the last month or 
so.  The veteran was rehydrated, his medications were 
adjusted, and he was discharged home.  

In her October 2003 notice of disagreement, the appellant 
argued her belief that the veteran's arthritis caused her 
husband to incur Parkinson's disease.  In a written statement 
submitted in November 2003, the appellant disputed the cause 
of death on the veteran's death certificate of Parkinson's 
disease.  She reported that the physician who signed the 
death certificate was not the veteran's primary treating 
physician.  She stated that the veteran had been disabled for 
a number of years, but not from Parkinson's which had 
responded to medication.  She discussed the veteran's 
service-connected disabilities and stated that "any of these 
problems could have caused his death."  In December 2004, the 
appellant wrote her belief that the veteran did not die from 
Parkinson's disease but that he died "from congestive heart 
failure which most people do."  

A clear preponderance of the evidence on file is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  The death certificate on file signed by a 
documented physician who was associated with the Barnes-
Jewish Hospital where the veteran was terminally hospitalized 
states that the sole cause of the veteran's death was 
Parkinson's disease.  No other significant conditions 
contributing to death but not resulting in the underlying 
cause of death were provided.  This death certificate notes 
that an autopsy was not performed.  

The veteran was not service connected for Parkinson's disease 
during his lifetime and the evidence on file clearly shows 
that Parkinson's had an insidious onset of unknown origin 
sometime in the late 1990's, some 50 years after he was 
separated from military service.  There is a complete absence 
of any competent medical evidence which in any way reveals 
that Parkinson's disease was incurred or aggravated during 
active military service in the 1940's, or was otherwise 
causally related to any incident, injury, or disease of 
active military service, or to the veteran's service-
connected hearing loss, arthritis, otitis media or tinnitus.  
Additionally, in the years preceding the veteran's death, the 
medical evidence clearly reveals that the veteran had 
additional serious disabilities including heart disease, 
chronic gastritis and other problems which were also entirely 
unrelated to the veteran's active military service, decades 
earlier.  

The Board has considered the appellant's allegations that the 
cause of death listed on the death certificate is inaccurate 
and that the veteran actually died from congestive heart 
failure and/or that the veteran's death causing Parkinson's 
disease was itself caused by the veteran's service-connected 
arthritis and/or that the veteran might have died from any of 
the service-connected disabilities.  While the appellant is 
certainly competent to provide a description of symptoms 
which she directly observed, she clearly lacks the requisite 
medical expertise to provide a competent clinical opinion to 
dispute the accuracy of the cause of death listed on the 
death certificate or to otherwise provide her own clinical 
opinion that the veteran did in fact die as a result of 
service-connected disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  

The Board considered referring this case for a review of the 
evidence on file and a request for clinical opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  However, in 
the complete absence of any evidence of any kind which shows 
or suggests that the veteran's death from Parkinson's disease 
some 56 years after he was separated from service was in any 
plausible way related to some incident, injury or disease of 
active service or to his service-connected hearing loss, 
arthritis, otitis media and tinnitus, there is simply no duty 
to obtain such opinion.  

There is simply no plausible basis for concluding that the 
veteran's death from Parkinson's disease was caused or 
substantially or materially contributed to by the veteran's 
service-connected hearing loss, otitis media, tinnitus and 
arthritis of the right ankle and left foot.  In this regard, 
the Board would point out that in the December 2004 statement 
of the case, the RO notified the appellant that the Merck 
Manual reports that "in primary Parkinson's disease, the 
cause is unknown."


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


